Citation Nr: 0323642	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include chest pain, secondary to in-service exposure to Agent 
Orange.  

2.  Entitlement to service connection for a back disability, 
secondary to in-service exposure to Agent Orange.  

3.  Entitlement to service connection for a stomach disorder, 
secondary to in-service exposure to Agent Orange.  

4.  Entitlement to service connection for a bowel disorder, 
secondary to in-service exposure to Agent Orange.  

5.  Entitlement to service connection for heart disease, to 
include chest pain, secondary to the service-connected 
post-traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for chronic fatigue 
syndrome, secondary to the service-connected PTSD.  

7.  Entitlement to service connection for a stomach disorder, 
secondary to the service-connected PTSD.  

8.  Entitlement to service connection for a bowel disorder, 
manifested by constipation, secondary to the 
service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1969 to April 1971.  

Previously, by a June 1980 rating action, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, in pertinent part, denied service connection for 
various disorders, including heart disease, chest problems, a 
back disability, a stomach disability, and a bowel 
disability, on a direct basis and as secondary to in-service 
exposure to herbicide.  Also in June 1980, the RO notified 
the veteran of this decision.  Following receipt of 
additional medical evidence, the RO, by an August 1980 rating 
action, confirmed the original denial of service connection 
for these claimed conditions on both a direct basis and as 
secondary to in-service exposure to herbicide.  Also in 
August 1980, the RO notified the veteran of this decision.  

In January 1981, the veteran's United States Congressman 
forwarded to the RO letters from the veteran and his wife.  
In particular, the veteran's wife noted that the veteran had 
had chest pain, heart disease, a bowel disorder, and 
digestive problems including ulcers.  Upon review of the 
veteran's claims folder in September 1999 for adjudication of 
other, unrelated issues, the Board construed the January 1981 
statement of the veteran's wife as a notice of disagreement 
with the prior denials of service connection for various 
disabilities, claimed to be the result of in-service exposure 
to Agent Orange.  As such, the Board instructed the RO to 
furnish a statement of the case regarding these claims and to 
process any resulting appeal.  

Further review of the claims folder indicates that, in June 
2000, the RO issued a statement of the case regarding the 
issues of entitlement to service connection for heart disease 
to include chest pain, a back disability, a stomach 
disability, and a bowel disorder, asserted to be secondary to 
in-service exposure to Agent Orange.  By submitting a 
substantive appeal concerning these claims later in June 
2000, the veteran perfected an appeal of these issues.  

The current appeal also arises from several recent rating 
actions.  Specifically, by an October 2002 rating action, the 
RO denied the issue of entitlement to service connection for 
a heart disorder secondary to the service-connected PTSD.  
Subsequently, by an April 2003 rating action, the RO denied 
the issues of entitlement to service connection for a stomach 
disorder and for a bowel disorder manifested by constipation, 
both asserted to be secondary to the service-connected PTSD.  
Further, by a June 2003 rating action, the RO denied the 
issue of entitlement to service connection for chronic 
fatigue syndrome secondary to the service-connected PTSD.  
Following receipt of these additional decisions, the veteran 
perfected a timely appeal with respect to the denial of the 
Agent Orange service connection claims.  


FINDINGS OF FACT

1.  In June 2000, the RO issued a statement of the case 
concerning the issues of entitlement to service connection 
for heart disease manifested by chest pain, a back 
disability, a stomach disability, and a bowel disability, all 
asserted to be secondary to in-service exposure to Agent 
Orange.  

2.  Later in June 2000, the veteran submitted a substantive 
appeal and, thereby, perfected a timely appeal with respect 
to these Agent Orange claims.  

3.  Following a timely perfection of the issues of 
entitlement to service connection for heart disease 
manifested by chest pain, a back disability, a stomach 
disability, and a bowel disability, all asserted to be 
secondary to in-service exposure to Agent Orange, the veteran 
submitted multiple written statements expressing his desire 
to withdrawal of the appeal of these Agent Orange claims.  

4.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision 
(entitlement to service connection for heart disease, 
manifested by chest pain, asserted to be secondary to the 
service-connected PTSD) has been obtained.  

5.  Service connection is currently in effect for PTSD (100% 
disabling from November 1996).  

6.  The veteran's diagnosed hypertension, as well as his 
cardiovascular evaluation findings of paroxysmal atrial 
tachycardia, left ventricular hypertrophy, unstable angina, 
hyperlipidemia, and asymptomatic sinus bradycardia heart 
condition, are not causally related to his service-connected 
PTSD.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to consider the 
claims of entitlement to service connection for heart disease 
manifested by chest pain, a back disability, a stomach 
disability, and a bowel disability, all asserted to be 
secondary to in-service exposure to Agent Orange.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2002).  

2.  A cardiovascular disorder, diagnosed as hypertension, and 
including evaluation findings of paroxysmal atrial 
tachycardia, left ventricular hypertrophy, unstable angina, 
hyperlipidemia, and asymptomatic sinus bradycardia, is not 
proximately due to, or the result of, the service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Agent Orange Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2002).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2002).  

As the Board has discussed in the Introduction portion of 
this decision, the RO, in June 2000, furnished a statement of 
the case regarding the issues of entitlement to service 
connection for heart disease manifested by chest pain, a back 
disability, a stomach disability, and a bowel disability, all 
asserted to be secondary to in-service exposure to Agent 
Orange.  Later in June 2000, the veteran submitted a 
substantive appeal in which he stated that he wished to 
appeal "all issues."  

In February 2003, the veteran submitted a document in which 
he specifically stated that he "wish[ed] to withdraw these 
issues . . . which include[d]:  chest disorder, back 
disorder, stomach disorder, bowel disorder, and heart disease 
as the result of exposure to herbicides."  In the following 
month, RO personnel contacted the veteran by telephone to 
confirm whether he did in fact desire to withdraw these 
claims from appellate review.  Due to a hearing problem, the 
veteran gave permission for the RO employee to speak to his 
wife.  The veteran's wife said that, "no, they weren't 
withdrawing the appeal issues."  

Subsequently, however, the veteran submitted several written 
statements in which he again expressed his desire to withdraw 
these Agent Orange issues.  Specifically, in response to a 
supplemental statement of the case regarding these claims, 
which was issued in June 2003, the veteran stated that he 
wished to clarify that he was "not claiming presumptive 
Agent Orange s.c. for these conditions."  Furthermore, in a 
statement received at the RO in July 2003, the veteran listed 
the following issues as the ones that he wished to 
appeal:  service connection for chronic fatigue syndrome, a 
heart disorder, a stomach disorder, and a bowel disorder 
manifested by constipation, all asserted to be secondary to 
the service-connected PTSD.  The veteran thereafter explained 
in this same statement that he is not claiming service 
connection based on Agent Orange exposure.  

Given the clear message of these multiple statements from the 
veteran, the Board concludes that further action with regard 
to the appeal of the claims for service connection for heart 
disease manifested by chest pain, a back disability, a 
stomach disability, and a bowel disability, all asserted to 
be secondary to in-service exposure to Agent Orange, is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2002).  The Board does not have jurisdiction of 
these Agent Orange claims and, as such, must dismiss the 
appeals of these issues.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2002).  

II.  Service Connection For Heart Disease, Manifested By 
Chest Pain, Asserted To Be Secondary To The Service-Connected 
PTSD

A.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a March 2003 letter and the statement of the 
case and supplemental statement of the case issued in July 
2003, the RO, informed the veteran and his representative of 
the recent passage of the VCAA, the criteria used to 
adjudicate his secondary service connection claim, the type 
of evidence needed to substantiate this issue, as well as the 
specific type of information necessary from him.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, in July 2003, the veteran specifically stated 
that he had no additional evidence to submit.  Moreover, 
during the current appeal, the veteran was accorded a 
relevant VA examination.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's 
secondary service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of heart disease.  At a November 
1970 dental examination, the veteran reported that he had 
never had heart trouble or abnormal blood pressure.  

In April 1971, the veteran was discharged from active 
military duty.  Thereafter, in October 1979, he was found to 
have a blood pressure reading of 140/90.  In December 1979, 
the veteran sought VA medical care for complaints of a 
"racing" heart since March 1979.  In addition to a rapid 
heart beat, the veteran also described chest pain, shortness 
of breath, and "faintness."  A physical examination 
provided a blood pressure reading of 110/70 and also 
objective findings of a regular heart rhythm.  The examiner 
assessed possible paroxysmal atrial tachycardia.  

At a January 1980 VA outpatient treatment session, the 
veteran reported having had an episode of tachycardia.  The 
examiner also noted that the veteran was very nervous.  

Several months later in July 1980, the veteran sought VA 
medical care for complaints of nervousness, shortness of 
breath, chest pain, and dizziness.  Chest x-rays taken at 
that time showed a heart which was within normal limits.  
According to this medical record, the veteran had been given 
a history of paroxysmal atrial tachycardia.  

Subsequently, between September 1988 and February 1989, the 
veteran received VA treatment on several occasions for 
recurrent mixed depression and anxiety episodes.  An examiner 
noted in February 1989 that the veteran appeared to be 
functioning satisfactorily.  An August 1989 VA 
neuropsychiatric examination resulted in an Axis I diagnosis 
of a recurrent moderate dysthymic disorder with anxiety 
features as well as the examiner's recommendation that the 
veteran continue receiving outpatient treatment either at 
that particular VA medical facility or at a local private 
mental health center.  

According to the veteran's service personnel records, he 
served in the Republic of Vietnam for over one year.  During 
that time, his principal duty was that of a cook.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Good 
Conduct Medal.  

At a January 1991 VA outpatient treatment session, the 
veteran reported that he continued to have nightmares but 
that they were much less prevalent than in recent years.  

A private psychiatric examination conducted in February 1995 
resulted in Axis I diagnoses of dysthymia, PTSD by history, 
and a history of a panic disorder with agoraphobia.  The 
veteran's symptoms included poor sleeping, a history of 
feelings of hopelessness and low self-esteem, depression, 
restlessness, increased anxiety, avoidance of strangers and 
large crowds, and social isolation.  Between June and 
November 1996, the veteran continued to receive private 
psychiatric treatment.  Later in November 1996, the veteran 
underwent a VA psychological evaluation at which time he 
reported that his primary military occupation was that of a 
food supply truck driver and that, in completing these 
assignments, he saw many fire fights and corpses on the road 
and was almost shot by enemy fire while driving the truck.  
The examiner concluded that the veteran's history, 
presentation, and psychological testing were consistent with 
diagnoses of PTSD and severe recurrent major depression.  

Between February 1997 and June 1998, the veteran received 
periodic VA psychiatric treatment.  His diagnoses included 
PTSD, major depression, and dysthymia.  

A subsequent VA medical record dated in June 2000 indicates 
that the veteran was experiencing feelings of depression and 
hopelessness.  A physical examination of the veteran's 
cardiovascular system demonstrated evidence of an early 
systolic murmur as well as regular rhythm and rate.  An 
August 2000 VA medical report reflects treatment for PTSD and 
for a possible history of heart arrhythmia.  

In October 2000, the veteran underwent a cardiology nuclear 
stress test.  The results of this testing indicated the 
following abnormalities:  hypertension and symptoms including 
a 5-6/10 chest discomfort during stage III which necessitated 
stopping the exercise and which were relieved at the third 
minute of recovery.  No arrhythmias were noted.  The examiner 
concluded that the results represented a submaximal exercise 
treadmill test with equivocal electrocardiogram (EKG) changes 
and recommended that the veteran undergo a pharmacologic 
stress test to rule out definite coronary artery disease.  

Based on this evidence, the Board, in March 2001, granted 
service connection for PTSD.  A report of a January 2001 VA 
psychiatric examination demonstrated that the veteran was 
appropriately attired with good grooming and hygiene, alert, 
coherent, and silent in response to most questions about 
suicide (except for one denial that he intended to commit 
suicide) and that he had a despondent mood, no agitation and 
no psychotic thought processes.  The examiner assessed PTSD 
and dysthymia and provided a Global Assessment of Functioning 
(GAF) score of 42.  

By an August 2001 rating action, the RO effectuated the 
Board's grant of service connection for PTSD.  In addition, 
based upon the January 2001 VA psychiatric examination 
findings, the RO, by the August 2001 rating action, awarded a 
total schedule evaluation of 100 percent for the 
service-connected PTSD, effective from November 1996.  

According to private medical records dated in September 2001, 
the veteran provided a chief complaint of chest pain with 
associated feelings of lightheadedness, nausea, and sweating.  
He admitted to having been under a "great deal" of stress.  
In addition, he described a past medical history which was 
inclusive for hypertension, coronary artery disease, and 
elevated cholesterol.  A physical examination upon admission 
demonstrated, with respect to the veteran's heart, regular 
rate and rhythm without murmurs, gallops, or rubs.  Initial 
diagnoses included acute chest pain, unstable angina, and a 
recommendation to rule out a myocardial infarction.  Due to a 
negative stress dual isotope myocardial perfusion scan 
(completed within the past year), ischemic-looking 
electrocardiogram changes, and a presentation with prolonged 
chest pain, the treating physician recommended that the 
veteran (who did not have any symptoms or signs of heart 
failure) undergo cardiac catheterization.  

In June 2002, the veteran underwent subsequent cardiovascular 
testing.  Chest x-rays reflected a normal heart size with 
linear atelectasis or scarring at the left costophrenic 
angle.  An EKG showed left ventricular hypertrophy, normal 
sinus rhythm with repolarization changes, lateral ST segment 
depressions in I, and a VL, V5, and V6 which were different 
from previous EKGs.  The treating physician concluded that, 
although the veteran had risk factors, his chest pain was 
most likely related to an anxiety attack.  

VA outpatient treatment records dated from June to July 2002 
indicated psychiatric treatment PTSD and dysthymia.  The 
veteran's pertinent symptoms included worsening feelings of 
nervousness, anxiety, and depression as well as an increase 
in the number of episodes of panic attacks.  

In October 2002, the veteran underwent a VA heart 
examination, at which time he complained of chronic stable 
angina with occasional chest pain.  He stated that, whenever 
he becomes "stressed," he experiences chest pain.  In 
addition, the veteran expressed his belief that his heart 
condition is the result of his PTSD.  

A physical examination of the veteran's cardiovascular system 
was unremarkable.  In particular, evaluation of the veteran's 
heart demonstrated regular rate and rhythm as well as no 
evidence of a murmur, rub, or gallop.  Also, the veteran was 
found to have good peripheral pulsation of both upper and 
lower extremities.  The examiner, who reviewed the veteran's 
medical records as well as his claims folder, noted that 
these reports (particularly the records of the cardiovascular 
testing) provided evidence of asymptomatic sinus bradycardia, 
a very small nonobstructing plaque in the coronary arteries, 
and no evidence of significant myocardial infarction or 
severe coronary artery disease.  The veteran underwent an 
exercise stress test which provided evidence of some EKG 
changes suggestive of left ventricular hypertrophy but no 
evidence of arrhythmias.  

In pertinent part, the examiner diagnosed a history of PTSD, 
hypertension, hyperlipidemia, a history of unstable angina 
and asymptomatic bradycardia without any evidence of severe 
coronary artery disease or myocardial infarction.  
Additionally, the examiner expressed his opinion that the 
veteran's heart condition "is more likely secondary to his 
hypercholesterolemia rather than his PTSD."  (The examiner 
explained that the only finding on the veteran's cardiac 
catheterization was a very small nonobstructing plaque in the 
pulmonary artery which was most likely secondary to the 
hypercholesterolemia and not his PTSD.  

In the following month (December 2002), the veteran underwent 
a VA outpatient psychiatric evaluation.  At that time, the 
veteran reported that his psychiatric symptoms included 
social isolation, occasional nightmares, and no current 
problems with suicidality or homicidality.  Objective 
evaluation findings showed that the veteran was appropriately 
attired with good grooming and hygiene, alert, coherent, and 
communicative and that he had a calm mood.  The examiner 
assessed PTSD, dysthymia, cardiac arrhythmia, cardiac 
ischemia, hyperlipidemia, and hypertension and assigned a GAF 
score of 47.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a cardiovascular-renal disorder, including 
hypertension, is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal in the present case, the 
veteran has repeatedly asserted that he developed heart 
disease as a result of his service-connected PTSD (and, in 
particular, to the medication that he takes for this 
disability).  Pertinent post-service medical records, which 
have been obtained and associated with the claims folder, 
indicates that the veteran has been diagnosed with 
hypertension.  Additional cardiovascular findings shown on 
evaluation have included paroxysmal atrial tachycardia, left 
ventricular hypertrophy, unstable angina, and asymptomatic 
sinus bradycardia.  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's hypertension, 
including his paroxysmal atrial tachycardia, left ventricular 
hypertrophy, unstable angina, hyperlipidemia, and 
asymptomatic sinus bradycardia, with his service-connected 
PTSD.  In fact, after reviewing the veteran's claims folder 
and examining him, the examiner who conducted the October 
2002 VA heart examination expressed his opinion that the 
veteran's heart condition "is more likely secondary to his 
hypercholesterolemia rather than his PTSD."  

Consequently, the claims folder contains no competent 
evidence that the veteran's currently diagnosed hypertension, 
as well as his cardiovascular evaluation findings of 
paroxysmal atrial tachycardia, left ventricular hypertrophy, 
unstable angina, hyperlipidemia, and asymptomatic sinus 
bradycardia have been caused, or exacerbated, by his 
service-connected PTSD or by the medication that he has taken 
for this disability.  Such evidence does not support a grant 
of service connection for hypertension, including positive 
cardiovascular evaluation findings of paroxysmal atrial 
tachycardia, left ventricular hypertrophy, unstable angina, 
hyperlipidemia, and asymptomatic sinus bradycardia on a 
secondary basis.  See, 38 C.F.R. § 3.310 (2002).  See also, 
Allen, supra.  As such, service connection for a 
cardiovascular disorder on a secondary basis must be denied.  


ORDER

The appeal for entitlement to service connection for heart 
disease manifested by chest pain, a back disability, a 
stomach disability, and a bowel disability, all asserted to 
be secondary to in-service exposure to Agent Orange, is 
dismissed.  

Service connection for heart disease, manifested by chest 
pain, as secondary to the service-connected PTSD, is denied.  


REMAND

As the Board has discussed in the previous portion of this 
decision, there was a substantial change in the law during 
the pendency of the veteran's appeal.  Specifically, on 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Throughout the current appeal, the veteran has contended that 
he developed chronic fatigue syndrome, a stomach disorder, as 
well as a bowel disability secondary to his service-connected 
PTSD (and, in particular, to the medication that he takes for 
this disability).  Significantly, however, no post-service 
medical records reflecting treatment for, or examination of, 
either chronic fatigue syndrome, a stomach disorder, or a 
bowel disability have been obtained and associated with the 
claims folder.  Further, the veteran has not been accorded 
pertinent VA examinations to determine whether diagnoses of 
these disabilities are appropriate and, if so, whether the 
disorder(s) is(are) in fact related to the service-connected 
PTSD.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered chronic 
fatigue syndrome, stomach, and bowel 
treatment to him since his separation 
from service in April 1971.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.  

3.  The RO should obtain the veteran's 
complete clinical records relating to his 
chronic fatigue syndrome, stomach, and 
bowel treatment from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee 
since February 2003.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a relevant VA examination to 
determine the nature, extent, and 
etiology of any chronic fatigue syndrome 
that the veteran may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether a diagnosis of 
chronic fatigue syndrome is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
chronic fatigue syndrome is in any way 
related to, or caused by, the service-
connected PTSD (including medication 
taken for this disability).  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA gastrointestinal 
examination to determine the nature, 
extent, and etiology of any stomach 
disorder as well as any bowel disability 
(manifested by constipation) that the 
veteran may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether diagnoses of a 
stomach disorder and a bowel disability 
(manifested by constipation) are 
appropriate.  If so, the examiner should 
then express an opinion as to whether it 
is at least as likely as not that any 
diagnosed stomach disorder as well as any 
diagnosed bowel disability are in any way 
related to, or caused by, the service-
connected PTSD (including medication 
taken for this disability).  

6.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for chronic fatigue 
syndrome, a stomach disorder, and a bowel 
disability (manifested by constipation), 
all asserted to be secondary to the 
service-connected PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case 
as well as the supplemental statement of 
the case in July 2003.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



